FILED
                             NOT FOR PUBLICATION                            JUN 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CLAUDIA TORRES,                                  No. 09-70682

               Petitioner,                       Agency No. A096-158-967

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Claudia Torres, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

in part and grant in part the petition for review, and we remand.

      Torres does not challenge the agency’s denial of CAT relief. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not supported by

argument are deemed waived).

      In denying Torres’s withholding of removal claim on nexus grounds, the

BIA rejected Torres’ proposed social group. When the IJ and BIA issued their

decisions in this case they did not have the benefit of either this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), and Cordoba

v. Holder, 726 F.3d 1106 (9th Cir. 2013), or the BIA’s decisions in Matter of M-E-

V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208

(BIA 2014). In light of these intervening decisions, and our intervening decision in

Perdomo v. Holder, 611 F.3d 662, 669 (9th Cir. 2010), we grant Torres’s petition

for review and remand for further proceedings consistent with this disposition. See

INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Finally, we deny as moot Torres’s motion to remand and motion to hold case

in abeyance.




                                           2                                     09-70682
   Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part, GRANTED in part;

REMANDED.




                                       3                               09-70682